DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 02, 2022 has been entered,   claims 1-30 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 17, 19, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over He et al.  (He hereafter) (US 20220116966 A1) in view of  Kato et al. (Kato hereafter) (US 20150271809 A1) and in further view of Yuan et al.  (Yuan hereafter) (US 20210022129 A1).

Regarding Claim 1, He teaches A method of wireless communication for a user equipment (UE), comprising:
receiving data transmissions from a base station (received from the network device) (He; [0064]...prior to receiving the resource configuration in the block 210, a cell specific SR configuration indicating a cell specific resource region for SR transmission can be received from the network device);
identifying, by  an application processor (AP) of the UE, an uplink grant (requesting for an uplink grant) based at least in part on a size of a modem buffer (associated with a buffer size for the service at the terminal device) (He; [0060] ...SR is transmitted to the network device in one of the at least one SR channel, for requesting for an uplink grant ...[0063] ...  the SR is transmitted in one of the one or more SR channels that is associated with a buffer size for the service at the terminal device); 
He fails to explicitly teach, determining, by the AP, whether to send data to a modem based at least in part on the identified uplink grant, wherein the data comprises at least a transmission control protocol (TCP) acknowledgement (ACK) feedback and the identified uplink grant is for data other than the TCP ACK feedback.
However, in the same field of endeavor, Kato teaches, determining, by the AP, whether to send data to a modem based at least in part on the identified uplink grant, (Kato; [0109] If the PHY layer of the mobile station apparatus 1-1 acquires the uplink grant in the physical downlink control channel (PDCCH), the PHY layer notifies the MAC layer about the uplink grant information. The uplink grant information includes the transmission cell information which indicates a certain cell to which the uplink data is transmitted), wherein the data comprises at least a transmission control protocol (TCP) acknowledgement (ACK) feedback  (Kato; [0083] The UL scheduling unit 119 outputs the data size information and the transmission position information to the LCP control unit 121 based on the uplink transmission permission information, ... the HARQ information, and outputs the modulating and encoding method and the transmission position information to the transmission processing unit 109.) and the identified uplink grant (transmitted in transmission cells designated in the uplink grant information) is for data other than the TCP ACK feedback ([0110] ... the MAC layer of the mobile station apparatus 1-1 performs a Logical Channel Prioritization (LCP) procedure by taking only the logical channels which can be transmitted in transmission cells designated in the uplink grant information, into consideration).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He to include the above recited limitations as taught by Kato in order to transmit cell information (Kato; [0109])
{Examiner is construing that The uplink grant information includes the transmission cell information which indicates a certain cell to which the uplink data is transmitted.}
He--Kato fails to explicitly teach, sending, by the AP, the data when the identified uplink grant exceeds a threshold.
sending, by the AP, the data when the identified uplink grant exceeds a threshold (Yuan; [0112] ...determining whether a length of a part of the selected uplink resource overlapped with the fourth uplink resource is greater than a length threshold; in response to determining that the length is greater than the length threshold, dropping the first and second uplink control information; and transmitting the third and fourth uplink control information using the fourth uplink resource).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Kato to include the above recited limitations as taught by Yuan in order to supports the simultaneous transmission (Yuan; [0097]).

Regarding Claim 9, He teaches An apparatus for wireless communication at a user equipment (UE), comprising: a memory (He; Fig.7); and 
at least one processor coupled to the memory and configured to: 
receive data transmissions from a base station (received from the network device) (He; [0064]...prior to receiving the resource configuration in the block 210, a cell specific SR configuration indicating a cell specific resource region for SR transmission can be received from the network device);
identify, by  an application processor (AP) of the UE, an uplink grant (requesting for an uplink grant) based at least in part on a size of a modem buffer (associated with a buffer size for the service at the terminal device) (He;[0060] ...SR is transmitted to the network device in one of the at least one SR channel, for requesting for an uplink grant ...[0063] ...  the SR is transmitted in one of the one or more SR channels that is associated with a buffer size for the service at the terminal device); 
He fails to explicitly teach, determine, by the AP, whether to send data to a modem based at least in part on the identified uplink grant, wherein the data comprises at least a transmission control protocol (TCP) acknowledgement (ACK) feedback and the identified uplink grant is for data other than
the TCP ACK feedback.
However, in the same field of endeavor, Kato teaches, determining, by the AP, whether to send data to a modem based at least in part on the identified uplink grant, (Kato; [0109] If the PHY layer of the mobile station apparatus 1-1 acquires the uplink grant in the physical downlink control channel (PDCCH), the PHY layer notifies the MAC layer about the uplink grant information. The uplink grant information includes the transmission cell information which indicates a certain cell to which the uplink data is transmitted), wherein the data comprises at least a transmission control protocol (TCP) acknowledgement (ACK) feedback  (Kato; [0083] The UL scheduling unit 119 outputs the data size information and the transmission position information to the LCP control unit 121 based on the uplink transmission permission information, ... the HARQ information, and outputs the modulating and encoding method and the transmission position information to the transmission processing unit 109.) and the identified uplink grant (transmitted in transmission cells designated in the uplink grant information) is for data other than the TCP ACK
feedback (Kato; [0110] ... the MAC layer of the mobile station apparatus 1-1 performs a Logical Channel Prioritization (LCP) procedure by taking only the logical channels which can be transmitted in transmission cells designated in the uplink grant information, into consideration).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He to include the above recited limitations as taught by Kato in order to transmit cell information (Kato; [0109]).
{Examiner is construing that The uplink grant information includes the transmission cell information which indicates a certain cell to which the uplink data is transmitted.}
He-Kato fails to explicitly teach, send, by the AP, the data when the identified uplink grant exceeds a threshold.
send, by the AP, the data when the identified uplink grant exceeds a threshold (Yuan; [0112] ...determining whether a length of a part of the selected uplink resource overlapped with the fourth uplink resource is greater than a length threshold; in response to determining that the length is greater than the length threshold, dropping the first and second uplink control information; and transmitting the third and fourth uplink control information using the fourth uplink resource.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Kato to include the above recited limitations as taught by Yuan in order to supports the simultaneous transmission (Yuan; [0097]).

Regarding Claim 17, He teaches An apparatus for wireless communication at a user equipment (UE), comprising:
means for receiving data transmissions from a base station (received from the network device) (He; [0064]...prior to receiving the resource configuration in the block 210, a cell specific SR configuration indicating a cell specific resource region for SR transmission can be received from the network device);
means for identifying, by  an application processor (AP) of the UE, an uplink grant (requesting for an uplink grant) based at least in part on a size of a modem buffer (associated with a buffer size for the service at the terminal device) (He;[0060] ...SR is transmitted to the network device in one of the at least one SR channel, for requesting for an uplink grant ...[0063] ...  the SR is transmitted in one of the one or more SR channels that is associated with a buffer size for the service at the terminal device); 
He fails to explicitly teach, means for determining, by the AP, whether to send data to a modem based at least in part on the identified uplink grant, wherein the data comprises at least a transmission control protocol (TCP) acknowledgement (ACK) feedback and the identified uplink grant is for data
 other than the TCP ACK feedback.
However, in the same field of endeavor, Kato teaches, means for determining, by the AP, whether to send data to a modem based at least in part on the identified uplink grant, (Kato; [0109] If the PHY layer of the mobile station apparatus 1-1 acquires the uplink grant in the physical downlink control channel (PDCCH), the PHY layer notifies the MAC layer about the uplink grant information. The uplink grant information includes the transmission cell information which indicates a certain cell to which the uplink data is transmitted), wherein the data comprises at least a transmission control protocol (TCP) acknowledgement (ACK) feedback  (Kato; [0083] The UL scheduling unit 119 outputs the data size information and the transmission position information to the LCP control unit 121 based on the uplink transmission permission information, ... the HARQ information, and outputs the modulating and encoding method and the transmission position information to the transmission processing unit 109.) and the identified uplink grant (transmitted in transmission cells designated in the uplink grant information) is for data other than the TCP ACK feedback (Kato;
 [0110] ... the MAC layer of the mobile station apparatus 1-1 performs a Logical Channel Prioritization (LCP) procedure by taking only the logical channels which can be transmitted in transmission cells designated in the uplink grant information, into consideration).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He to include the above recited limitations as taught by Kato in order to transmit cell information (Kato; [0109])
{Examiner is construing that The uplink grant information includes the transmission cell information which indicates a certain cell to which the uplink data is transmitted.}
He-Kato fails to explicitly teach, means for sending, by the AP, the data when the identified uplink grant exceeds a threshold
means for sending, by the AP, the data when the identified uplink grant exceeds a threshold (Yuan; [0112] ...determining whether a length of a part of the selected uplink resource overlapped with the fourth uplink resource is greater than a length threshold; in response to determining that the length is greater than the length threshold, dropping the first and second uplink control information; and transmitting the third and fourth uplink control information using the fourth uplink resource).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Kato to include the above recited limitations as taught by Yuan in order to supports the simultaneous transmission (Yuan; [0097]).

Regarding Claim 24, He teaches A non-transitory computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to: 
receive data transmissions from a base station (received from the network device) (He; [0064]...prior to receiving the resource configuration in the block 210, a cell specific SR configuration indicating a cell specific resource region for SR transmission can be received from the network device);
identify, by  an application processor (AP) of the UE, an uplink grant (requesting for an uplink grant) based at least in part on a size of a modem buffer (associated with a buffer size for the service at the terminal device) (He;[0060] ...SR is transmitted to the network device in one of the at least one SR channel, for requesting for an uplink grant ...[0063] ...  the SR is transmitted in one of the one or more SR channels that is associated with a buffer size for the service at the terminal device); 
He fails to explicitly teach, determine, by the AP, whether to send data to a modem based at least in part on the identified uplink grant, wherein the data comprises at least a transmission control protocol (TCP) acknowledgement (ACK) feedback  and the identified uplink grant is for data other
 than the TCP ACK feedback.
However, in the same field of endeavor, Kato teaches, determining, by the AP, whether to send data to a modem based at least in part on the identified uplink grant, (Kato; [0109] If the PHY layer of the mobile station apparatus 1-1 acquires the uplink grant in the physical downlink control channel (PDCCH), the PHY layer notifies the MAC layer about the uplink grant information. The uplink grant information includes the transmission cell information which indicates a certain cell to which the uplink data is transmitted), wherein the data comprises at least a transmission control protocol (TCP) acknowledgement (ACK) feedback  (Kato; [0083] The UL scheduling unit 119 outputs the data size information and the transmission position information to the LCP control unit 121 based on the uplink transmission permission information, ... the HARQ information, and outputs the modulating and encoding method and the transmission position information to the transmission processing unit 109.) and the identified uplink grant (transmitted in transmission cells designated in the uplink grant information) is for data other than the TCP ACK feedback ([0110] ... the MAC layer of the mobile station apparatus 1-1 performs a Logical Channel Prioritization (LCP) procedure by taking only the logical channels which can be transmitted in transmission cells designated in the uplink grant information, into consideration).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He to include the above recited limitations as taught by Kato in order to transmit cell information (Kato; [0109]).
{Examiner is construing that The uplink grant information includes the transmission cell information which indicates a certain cell to which the uplink data is transmitted.}
He-Kato fails to explicitly teach, send, by the AP, the data when the identified uplink grant exceeds a threshold.
send, by the AP, the data when the identified uplink grant exceeds a threshold (Yuan; [0112] ...determining whether a length of a part of the selected uplink resource overlapped with the fourth uplink resource is greater than a length threshold; in response to determining that the length is greater than the length threshold, dropping the first and second uplink control information; and transmitting the third and fourth uplink control information using the fourth uplink resource).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Kato to include the above recited limitations as taught by Yuan in order to supports the simultaneous transmission (Yuan; [0097]).

Regarding Claims 3, 11, 19, and 26 He-Kato-Yuan teaches   the claim 1, 9, 17, and 24 
He-Yuan fails to explicitly teach, wherein identifying the uplink grant includes determining by the AP an uplink grant.
However, in the same field of endeavor, Kato teaches wherein identifying the uplink grant includes determining by the AP an uplink grant (Kato; [0109] … the mobile station apparatus 1-1 acquires the uplink grant in the physical downlink control channel (PDCCH), the PHY layer notifies the MAC layer about the uplink grant information. The uplink grant information includes the transmission cell information which indicates a certain cell to which the uplink data is transmitted, transmission format (or data size) information, modulating and encoding).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Yuan to include the above recited limitations as taught by Kato in order to transmit cell information (Kato; [0109])

Claims  4, 12, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over He-Kato-Yuan in view of  NPL: Enhanced Scheduling Request for Latency Reduction (NPL1 hereafter) dated November16-20 ,2015 (IDS provided).

Regarding Claims 4, 12, 20 and 27, He-Kato-Yuan teaches the method of claim 1, 
He-Kato-Yuan fails to explicitly teach, wherein the data includes transmission control protocol (TCP) data or TCP acknowledgement (ACK) feedback associated with the data transmissions 
However, in the same field of endeavor, NPL1 teaches wherein the data includes transmission control protocol (TCP) data or TCP acknowledgement (ACK) feedback associated with the data transmissions (NPL1; [2. Discussion 3rd para]…TCP ACK, and the UE transmits a SR on the additional PUCCH resource when it wants to transmit TCP ACK).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He to include the above recited limitations as taught by NPL1 in order to reduce the transmission delay (NPL1; [1. Introduction 2nd para]).

Claims 2, 6,  10, 14,  18, 22, 25, and 29  are rejected under 35 U.S.C. 103 as being unpatentable over He-Kato-Yuan in view of WANG; Beibei et al. (Wang hereafter) (US 20170359779 A1).

Regarding Claims 2, 10, 18, and 25 He-Kato-Yuan teaches   the claim 1, 9, 17, and 24 
He-Kato-Yuan fails to explicitly teach, wherein identifying the uplink grant includes receiving an uplink grant from the modem.
However, in the same field of endeavor, Wang teaches wherein identifying the uplink grant includes receiving an uplink grant from the modem (Wang;  [0010] …the UE will transmit a SR to the network to receive an uplink grant to transmit the data to the network.  The mechanism according to the exemplary embodiments dynamically determine when to schedule the SR for transmission to the network using various factors including an uplink grant pattern …[0011] …the UE has a "data TX ready event." Part of the process of transmitting the data to the network is to transmit the SR so as to receive an uplink grant to transmit the data).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Kato-Yuan to include the above recited limitations as taught by Wang in order to determining when a scheduling request is to be transmitted (Wang; [0010]).

Regarding Claims 6, 14, 22, and 29 He-Kato-Yuan teaches,   the claim 1, 9, 17, and 24
He-Kato-Yuan fails to explicitly teach, wherein to determine whether to send data to the modem from the AP, the AP is configured to:
manage the flow of data from the AP to the modem based at least on one or more thresholds of the modem buffer
However, in the same field of endeavor, Wang teaches manage the flow of data from the AP to the modem based at least on one or more thresholds of the modem buffer (Wang; [0011] … The upper level layers will pass the data to lower layers, such as the MAC layer of the UE's network stack. When the data arrives at the MAC layer, this will be an indication to, for example, the MAC layer of the UE stack that there is data that is to be transmitted to the network, e.g., the UE has a "data TX ready event." Part of the process of transmitting the data to the network is to transmit the SR so as to receive an uplink grant to transmit the data… [0023]… the learning application 140 may perform learning operations associated with an … uplink grant behavior…[0045] … the learning application 140 may utilize a minimum threshold value that the probability must satisfy to determine whether the future uplink grant will fall into the next onDuration (e.g., greater than 75%)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Kato-Yuan to include the above recited limitations as taught by Wang in order to determining when a scheduling request is to be transmitted (Wang; [0010]).

Claims 5, 13, 21, and 28   are rejected under 35 U.S.C. 103 as being unpatentable over He-Kato-Yuan in view of Shrestha; Bharat et al. (Shrestha hereafter) (US 20190182896 A1).

Regarding Claims 5, 13, 21, and 28, He-Kato-Yuan teaches   the claim 1, 9, 17, and 24
He-Kato-Yuan fails to explicitly teach, wherein the data includes transmission control protocol (TCP) acknowledgment (ACK) feedback, cellular vehicle-to-everything (C-V2X) data, virtual reality (VR) data, extended reality (XR) data, ultra-reliable low latency communication (ULLC) data, or any specific traffic type/pattern
However, in the same field of endeavor, Shrestha teaches wherein the data includes transmission control protocol (TCP) acknowledgment (ACK) feedback, cellular vehicle-to-everything (C-V2X) data, virtual reality (VR) data, extended reality (XR) data, ultra-reliable low latency communication (ULLC) data, or any specific traffic type/pattern (Shrestha; [0148] …The MAC may not necessarily recognize the URLLC or eMBB services. It may recognize the logical channel ID which is serving the different services… the gNB 105 to configure a particular logical channel to meet the requirement of the service it is serving).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Kato-Yuan to include the above recited limitations as taught by Shrestha in order to configure a particular logical channel for service (Shrestha; [0148]).

Claims 7, 15, 23, and 30  are rejected under 35 U.S.C. 103 as being unpatentable over He-Kato-Yuan in view of Ahmavaara; Kalle Ilmari et al. (Ahmavaara hereafter) (US 20120250586 A1).

Regarding Claims 7, 15, 23, and 30 He-Kato-Yuan teaches   the claim 1, 9, 17, and 24
He-Kato-Yuan fails to explicitly teach, wherein the data includes any identified application data that corresponds to a specified application that is identified by the modem
However, in the same field of endeavor, Ahmavaara teaches wherein the data includes any identified application data that corresponds to a specified application that is identified by the modem (Ahmavaara; [0061] Mobile device 102 may include a data connectivity manager 10 operable to detect data 14 for transmission, and determine that the detected data 14 is associated with an account, such as application-specific connectivity account 20).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Kato-Yuan to include the above recited limitations as taught by Ahmavaara in order to identify and send the detected  data for transmission (Ahmavaara; [0061]).

Claims 8 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over He-Kato-Yuan in view of Lee et al. (Lee hereafter) (US 20190037591 A1).

Regarding Claims 8 and 16, He-Kato-Yuan teaches   the claim 1, and 9
He-Kato-Yuan fails to explicitly teach, wherein the data is sent, by the AP, when the identified uplink grant is 0.
However, in the same field of endeavor, Lee teaches wherein the data is sent, by the AP, when the identified uplink grant is 0. (Lee; [0157] Preferably, the Zero UL grant is a uplink grant: i) of which the transport block size is set to zero, or ii) of which the uplink resource size is set to zero, or iii) indicating that the UL grant does not provide any uplink resource for data transmission..
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of He-Kato-Yuan to include the above recited limitations as taught by Lee in order to  inform the previous transmission was successful (Lee; [0156]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416